Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5-11-2021 has been entered.

Applicant’s reply filed on 5-11-2020 is acknowledged.  Claims 1, 10-14, 16-17 and 26 were amended.  Claims 2-9 and 18-25 and 27-28 are withdrawn. Claims 1 and 10-17 and 26 are examined in this action. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In re Claims 10-11, 17 and 26, are indefinite.  It is unclear if applicant is claiming the work piece.  I.e., are the claims directed to a system of a cutter and a specific work piece?  The claims were examined as claiming the structure of the cutter and not a specific work piece.  The claims were examined as best understood.  Appropriate corrections. 
In re Claim 16, without touching the throughhole” is indefinite, as it is unclear what structure is being claimed in this clause.  The throughhole is the absence of structure. It is unclear how something could or could not touch an absence of structure.  The claims were examined as best understood.  Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 



Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

In re Claim 1, grabber arrangement and cutter arrangement were not interpreted under 35 USC 112F as they are not modified by functional language.  
In re Claim 12, anvil driving arrangement that moves the anvil from a first to a second position.  A hydraulic drive (see Para. 0036).
In re Claim 13, a cutter blade driving arrangement for moving the cutter blade from a first position to a second position.  A hydraulic drive (see Para. 0037).
In re Claim 17, an arrangement or means for guiding a cable. A plate (see Para. 0039)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-11, and 13-14, 17, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0117959 to Lewkoski in view of US 2014/0147217 to Ammerlaan.

In re Claim 1, Lewkoski teaches an underwater tool comprising:
a grabber arrangement (clamps #16 in Fig. 1, are a grabber arrangement) attached to a main body (body #14 is a main body – see Fig. 2 and Par. 0013); and 
a cutter arrangement (frame #18, see Figs. 1-2), slidably attached to the main body (in Lewkoski, the frame #18 slides relative to body #14). 

The cutter arrangement of Lewkoski does not teach a cutter body having a cutter slot, the cutter arrangement further comprising an anvil and a cutter blade, wherein the anvil and the cutter blade are provided on the cutter body and are movable relative to the cutter body.

However, Ammerlaan teaches that it is known to provide a cutter arrangement that is movable by a hydraulic cylinder (see Figs. 9-10, #33/33/33), having a cutter body 

	In the same field of invention, saws for cutting objects underwater, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the cutting device of Lewkoski with the cutting device of Ammerlaan, Fig. 9.  Doing so is the substitution of one known underwater cutting device for a second known underwater cutting device to achieve the result of cutting a work piece underwater (see MPEP 2143, I, B). Doing so provides an underwater powered cutting tool for jacket structures in an efficient and cost effective manner (see Ammerlaan, Para. 0008).   

	The Examiner notes that replacing the cutting device of Lewkoski with that of Ammerlaan, would mean adding the cutting structure of Ammerlaan (Ammerlaan, Fig. 9, #51) to the u-shaped frame #18 of Lewkoski.  In other words, the cutting structure of Ammerlaan would be added to the u-shaped frame #18 of Lewkoski which would slide along body #14 of Lewkoski.  Ammerlaan teaches that it is known to need to move the cutter of Fig. 9 of Ammerlaan in to place.  This would allow the positioning of the cutting device of Ammerlaan to be centered with the center of the gripping arrangement of Lewkoski.  In other words, because saws are used to cut different sized work products, the location of that work product will be positioned differently by the grips.  Sliding the 

In re Claim 10, Lewkoski in view of Ammerlaan, for the reasons above in re Claim 1, teaches wherein the cutter body moves perpendicularly to a longitudinally extending line along a second line which second line intersects said longitudinally extending line, wherein the longitudinally extending line is coincident with a position where a cable or conduit is grabbed by the tool, in use, and a through hole or internal space is centered on the line.  The saw in modified Lewkoski moves along a direction perpendicular to the length of the work piece (i.e. its axis), which is being considered a longitudinally extending line, and that direction on which the saw moves is being considered a second line, perpendicular to the axis of the work piece. Further the work piece of the saw of modified Lewkoski teaches wherein the longitudinally extending line is coincident with a position where a cable or conduit is grabbed by the tool, in use, and a through hole or internal space is centered on the line (the saw of Ammerlaan includes a through hole or internal space in which the work piece is located and the blade is moves perpendicular to the axis of the work piece).

In re Claim 11, Lewkoski in view of Ammerlaan, for the reasons above in re Claim 1, teaches 
the cutter slot is disposed transverse to the longitudinal extending line (the slot,  in which the blade moves of Fig. 9 of Ammerlaan is disposed transverse to the axis of the work piece, which is disposed transverse to the longitudinal extending line ),

the cutter slot is adapted for receiving a cable, conduit or pipe (in Ammerlaan, Fig. 9, the slot receives the work piece), and 
the cutter body is movable along said second line such that the slot coincides with the line (the structure of the cutter in Ammerlaan in Fig. 9, located on #18 in Lewkoski, moves on bodies #14 of Lewkoski along the second line so such that the cutter of Ammerlaan, can move to the work piece and cut through the work piece). 

	In re Claim 13, Lewkoski in view of Ammerlaan, for the reasons above in re Claim 1, teaches
the cutter blade (see Ammerlaan, Fig. 9, #160) is provided slideably within the cutter body (see Ammerlaan Figs. 1-2, the blade #9 slides in the housing), and there is provided a cutter blade driving arrangement the driver for moving the blade), for moving the cutter blade from a first position (see e.g., Ammerlaan, Fig. 9) to a second position (in Ammerlaan, Fig. 9, the blade moves from a position illustrated in Fig. 9 of Ammerlaan, to an extended position), and further: in said first position of the cutter blade, the cutter blade is distal a through hole space of the cutter slot (see Ammerlaan, Fig. 9), and in said second positon of the cutter blade, the cutter blade is within the through hole of the cutter slot (the blade moves into the through hole in the extending position of Fig 9, of Ammerlaan), and 


In re Claim 14, Lewkoski in view of Ammerlaan, for the reasons above in re Claim 1, teaches wherein the tool is adapted such that, in use, the through hole is provided within the cutter slot and between the cutter blade and the anvil (see Ammerlaan, Fig. 9, teaching placing the work piece within the cutter slot and the through hole). 

	In re Claim 17, Lewkoski in view of Ammerlaan, for the reasons above in re Claim 1, teaches wherein: there is provided an arrangement for guiding a cable or conduit into the cutter slot as the grabber arrangement or grabber elements close around the cable or conduit (see annotated Fig. 2, below). 

    PNG
    media_image1.png
    556
    649
    media_image1.png
    Greyscale


In re Claim 26, Lewkoski teaches an underwater tool comprising: 
a grabber arrangement (clamps #16 in Fig. 1, are a grabber arrangement); and 
a cutter arrangement comprising a cutter body (frame #18, and wire #22 in Fig. 1, are a cutter arrangement, in that they can cut a work piece  - see Fig. 1, #10),
the grabber arrangement being able of providing a cable, conduit or pipe in a position to be cut.

Lewkoski does not teach
The cutter arrangement having a cutter slot,  wherein the cutter arrangement comprises an anvil, the anvil being movable from a first position to a second position within the cutter slot, a cable,  or conduit or pipe retaining through hole within the cutter slot, the through hole being distal said anvil second position.  

However, Ammerlaan teaches that it is known to provide a cutter arrangement that is movable by a hydraulic cylinder (see Figs. 9-10, #33/33/33), having a cutter body having a cutter slot (see Fig. 9, slot in which shear tool #160 is located), 
wherein the cutter arrangement comprises an anvil (see Fig. 9, #156), the anvil being movable from a first position to a second position within the cutter slot (see Ammerlaan, Para. 0057 teaching the anvil hinged, thus movable from one position “open” to a “closed” position), a cable,  or conduit or pipe retaining through hole (see Ammerlaan, Fig. 9, aperture in which the work piece is inserted) within the cutter slot (see Fig. 9, slot in which the blad3 #160 moves) , the through hole being distal said 

	In the same field of invention, saws for cutting objects underwater, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the cutting device of Lewkoski with the cutting device of Ammerlaan, Fig. 9.  Doing so is the substitution of one known underwater cutting device for a second known underwater cutting device to achieve the result of cutting a work piece underwater (see MPEP 2143, I, B). Doing so provides an underwater powered cutting tool for jacket structures in an efficient and cost effective manner (see Ammerlaan, Para. 0008).   

	The Examiner notes that replacing the cutting device of Lewkoski with that of Ammerlaan, would mean adding the cutting structure of Ammerlaan (Ammerlaan, Fig. 9, #51) to the u-shaped frame #18 of Lewkoski.  In other words, the cutting structure of Ammerlaan would be added to the u-shaped frame #18 of Lewkoski which would slide along body #14 of Lewkoski.  Ammerlaan teaches that it is known to need to move the cutter of Fig. 9 of Ammerlaan in to place.  This would allow the positioning of the cutting device of Ammerlaan to be centered with the center of the gripping arrangement of Lewkoski.  In other words, because saws are used to cut different sized work products, the location of that work product will be positioned differently by the grips.  Sliding the saw into position, along the body #14 of Lewkoski allows for the saw to be positioned in the proper location for cutting the work piece. 

Claims 12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0117959 to Lewkoski in view of US 2014/0147217 to Ammerlaan and further in view of GB 2464342A.

In re Claim 12, Lewkoski in view of Ammerlaan, for the reasons above in re Claim 1, teaches the anvil (see Ammerlaan Fig. 9, #156), is movable from a first position to a second position (see Ammerlaan, Para. 0257, teaching gate moving between open and closed), such as by an anvil driving arrangement (see Ammerlaan, Para. 0257, teaching a drive that moves gate #156).

However, modified Lewkoski does not teach the anvil is slideably movable transversely to a longitudinally extending line of the tool so as to close or open a jaw or mouth of a/the slot of the cutter arrangement. 

In the same field of invention, underwater cutting tools, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the cutting device and anvil device of GB 2464342A to the device of modified Lewkoski.  Doing so is the substitution of one known cutting blade / anvil system for underwater cutters for another known cutting blade/ anvil system for underwater cutters (see MPEP 2143, I, B).  

Doing so provides an underwater powered cutting tool for cutting wire ropes, armored telecommunication and power cables, and hydraulic clines, that are prevented 


In re Claim 15, Lewkoski in view of Ammerlaan, for the reasons above in re Claim 1, is silent as to wherein the cutter body is bias able relative to a main body.  However, GB 2464342A teaches a cutter body is bias able relative to a main body (see GB 2464342A, Pg. 4, ll. 1-15, teaching a hydraulic system for moving the blade).

In the same field of invention, underwater cutting tools, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the cutting device and anvil device of GB 2464342A to the device of modified Lewkoski.  Doing so is the substitution of one known cutting blade / anvil system for underwater cutters for another known cutting blade/ anvil system for underwater cutters (see MPEP 2143, I, B).  

Doing so provides an underwater powered cutting tool for cutting wire ropes, armored telecommunication and power cables, and hydraulic clines, that are prevented from damaging the device due to clogging by sand, grit and other debris (see GB 2464342A, Pg. 1, ll. 8-10 and 18-33).   

In re Claim 16, Lewkoski in view of Ammerlaan and GB 2464342A, for the reasons above in re Claim 12, teaches wherein a throughhole is distal from said anvil 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record. 
Applicant’s amendments to the claims have overcome some of the previous 35 USC 112(b) rejections.  However, 35 USC 112(b) rejections remain (see above). 
Applicant has withdrawn claim 27, rendering the previous rejections moot.  However, if Claim 27 were revived, the rejections would be revived.  
Applicant argues that Lewkoski in view of GB 2464342A does not teach the cutter body having a cutter slot, and the cutter body being slidably attached to the main body.   The Examiner agrees.  However, the current rejection is over Ammerlaan, which teaches both moving the cutter body into position as well as the cutter sliding within the body (see e.g., Ammerlaan, Fig. 9).  As such, replacing the cutter of Lewkoski and adding the anvil/cutter onto the structure #18 of Lewkoski would read on the claim (see above). 
Applicant argues that one of ordinary skill would not consider the Lewkoski reference when wanting to cut underwater structures.  Applicant argues that the 
The Examiner notes that US 4261399 teaches that it is known to cut trees and pilings using a guillotine / anvil device (see Col. 1, ll. 12-19).  US 10,159,201 teaches that it is known to use saws to cut forestry related objects to cut concrete, columns, pilings, beams and the like (see Col. 1, ll. 18-24).   In addition, GB 2464342 teaches that it is known to cut underwater cables by way of a guillotine/ anvil device.   These references teach the state of the art, and the understanding that guillotine / anvil devices are known to cut multiple different types of work pieces, including underwater cables. 
Applicant states that Claim 16 allows for ease of deployment of the anvil with the cable to be cut held distal the anvil as the anvil moves.  The Examiner notes that the 
In re Claim 26, applicant argues that in GB 2464342A a cable can rest or abut against the anvil, which can lead to difficulties. The Examiner notes that the rejection was not over 35 USC 102 rejection, but a 35 USC 103 rejection including US 2012/0117959 to Lewkoski. Lewkoski teaches gripping the work piece.  The Examiner notes that Ammerlaan teaches that it is known in the art to provide a guillotine / anvil cutting structure that is attached to the work piece being cut, and to precisely move the guillotine / anvil cutting structure into position (see e.g., Ammerlaan, Fig. 9 and Para. 256-258).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G RILEY/Primary Examiner, Art Unit 3724